Per Curiam.
This is an action for the alienation of plaintiff’s husband’s affections and for criminal conversation.
The jury found for the plaintiff upon the alienation count, and the defendant asks that this verdict be set aside for two reasons' — ■
1. Because the court erroneously excluded the following question upon the cross-examination of the plaintiff: “Mrs. McIntosh, you remember at the yesterday afternoon session you testified to certain names you said that Constance Kopp called Mrs. Hunt on this evening of December 29th, 1923. At the close of yesterday’s session did you not tell Miss Constance Kopp that — did you not admit to her and say to her that that was not true ?
The question was excluded because of its duplicity, and correctly so. No effort was subsequently made to reframe or recast the question, and, therefore, the question as to whether it related to a matter competent and material is not before us.
2. The remaining reason is that the court refused to charge defendant’s request as follows:
“Testimony of detectives in this class of cases should be scrutinized carefully with the utmost circumspection and caution.”
The court did charge: “Testimony of detectives in this class of case should be scrutinized carefully.”
We think the instruction as charged was sufficient and meets the requirement in Farrow v. Farrow, 70 N. J. Eq. 777, that such testimony will be received with careful scrutiny, and in Slack v. Slack, 89 Id. 589, where it is said “detectives testimony is competent, but it is scrutinized carefully before given credence.”
We conclude that the verdict should not be disturbed and that the rule should be discharged, with costs.